Citation Nr: 1615180	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-46 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2013, the Board denied entitlement to service connection for hypertension on a direct basis.  The Veteran did not appeal that decision and that issue is no longer before the Board.  The Board remanded the current claim in July 2013 for further development.  It has now been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, has been raised by the record in an August 2010 private medical opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its July 2013 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine whether hypertension is secondary to service-connected prostate cancer.  The examiner was to answer whether it is "at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is caused or aggravated by the service-connected prostate cancer." (emphasis added)  The Board went on to give specific instructions in the event that the examiner found aggravation.  The Veteran was afforded a VA examination in August 2013, but the examiner did not answer the Board's question.  The examiner concluded that the Veteran's hypertension was not caused by prostate cancer because hypertension predated prostate cancer.  On the issue of aggravation, the examiner simply stated that the issue was "Not applicable."  Accordingly, this case must again be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (If the Board proceeds with the final disposition of an appeal and remand orders have not been complied with, the Board errs in failing to ensure compliance.)

A private physician opined in August 2010 that "psychological and physical stress" from prostate cancer "as well as complications of treatment has clearly and predictably exacerbated" the Veteran's hypertension.  This is too attenuated a proposed relationship between prostate cancer and hypertension to warrant a grant of entitlement to service connection on its own, but the Board finds that development of the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, is warranted.  If the AOJ grants entitlement to service connection for an acquired psychiatric disorder, the examiner on remand must discuss whether any service connected psychiatric disorder is a possible aggravating factor for hypertension.

Finally, in August 2010, the Veteran appointed the Texas Veterans Commission as his representative.  In July 2013, however, the Board recognized the Disabled American Veterans as his representative.  Notably, there is no VA Form 21-22 in favor of the Disabled American Veterans.  Still given the fact that since July 2013 the appellant's claim was converted to an electronic file, it is possible that the VA Form 21-22 in favor of the Disabled American Veterans was not scanned.  Hence, on remand the AOJ should have the paper file rescanned, and clarify whether the Veteran is consenting to the representation Disabled American Veterans has provided or whether he desires to be represented by the Texas Veterans Commission.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take undertake all appropriate action to have the Veteran's original paper file rescanned.  The RO should further contact the Veteran and request that he clarify who he desires to serve as his representative.  

2.  After completion of any appropriate development, to include having the Veteran complete the appropriate claims form, the RO must adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  Should the claim be denied the Veteran is advised that the Board will not address this issue in the absence of a timely perfected appeal.

3.  Thereafter, the Veteran must be scheduled for a VA examination to assess the nature and etiology of any diagnosed hypertension.  The examiner must be provided access to the appellant's VBMS and Virtual VA claims files and the examination report should reflect consideration of the Veteran's documented medical history. All indicated tests should be accomplished, and all clinical findings reported in detail. 

The examiner must address whether it is at least as likely as not that any hypertension is permanently aggravated by any service-connected disability.  This includes whether hypertension is permanently aggravated by any service connected psychiatric disorder.  The examiner must specifically discuss the August 2010 medical opinion by American Medical Disability Consultants.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by his hypertension.  

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2015). 

5.  Ensure that any reports fully comply with these remand directives.  The AOJ must ensure that any examiner documents consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, readjudicate the claim of entitlement to service connection for hypertension as secondary to service-connected disabilities.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

